DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
References Cited By The Examiner
CN 101407428 A teaches a concrete surface hardener which comprises (wt.%) inorganic silicate (10-40), base (1-10), catalyst (0.1-5), wetting dispersant (0.1-2), stabilizer (1-5) and water (balance).  The reference differs from the instant claims in that it fails to teach an acid component.
CN 103864341 A teaches a concrete hardening agent comprising (in parts by weight) lithium silicate (0.8-1.2), tetramethylammonium hydroxide (10-12), methyl silicate (7-9), sodium fluoride (5-7), magnesium chloride (9-11), lithium carbonate (0.8-1.2), nano-silicon dioxide or nano-calcium carbonate particles (4-6), gold nanoparticles (6-8), and distilled water (56-60). The reference differs from the instant claims in that it fails to teach an acid component.
CN 106146035 A teaches a lithium-based nano-concrete hardening agent comprises 5-40 wt.% lithium silicate, 10-50 wt.% silica solution, 1-5 wt.% accelerator, 1-5 wt.% penetrant and water. The reference differs from the instant claims in that it fails to teach an acid component.
CN 107954624 A teaches a concrete hardening agent comprises silicate mixture, nano-silica sol and organic solvent. The reference differs from the instant claims in that it fails to teach an acid component.
JP 50-9634 A teaches a curing agent comprising sodium silicate and boric acid. The reference differs from the instant claims in that it fails to teach the components in the claimed range of amounts.
KR 10-0502243 B1 teaches a concrete hardener composition comprises 5-15 weight % of sodium carbonate, 2-8 weight % of potassium chloride, 2-6 weight % of ammonium chloride, 0.1-4 weight % of borax and 77-90.9 weight % of water.  The reference differs from the instant claims in that it fails to teach a silicate component in the amounts recited.
US Patent No. 1,899,576 A teaches a curing agent comprising sodium silicate solutions and a non-caustic electrolyte such as acetic acid, oxalic acid, phosphoric acid, etc.  The reference differs from the instant claims in that it fails to teach the components in the claimed range of amounts.
US Patent No. 4,203,773 A teaches a curing agent comprising alkali metal silicate and boric acid.  The reference differs from the instant claims in that it fails to teach the components in the claimed range of amounts.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record, which is the most pertinent art found, fails to teach or render obvious the concrete hardener composition recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
May 4, 2022